                 0:20-cv-03953-RBH                Date Filed 01/06/21        Entry Number 12            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                       Sinclair Atkins,
                          Plaintiff
                              v.                                    )       Civil Action No.        0:20-cv-03953-RBH
                                                                    )
                                                                    )
  Heather Andrews Director Alston Wilkes Society;                   )
  Laurie Brazell Executive Assistant Alston Wilkes                  )
                     Society,
                    Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.


O The plaintiff, Sinclair Atkins, shall take nothing of the defendants, Heather Andrews Director Alston Wilkes Society
and Laurie Brazell Executive Assistant Alston Wilkes Society and this action is dismissed without prejudice.


This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable R. Bryan Harwell, Chief United States District Judge, presiding, adopting the Report and
Recommendation of the Honorable Paige J. Gossett, United States Magistrate Judge, which recommended dismissing
the action.

Date: January 6, 2021                                                      ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
